DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 8/9/2022.  Claims 1, 2, 4, 7, 8, 10, and 13-17 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S NOTE
 	The purpose of this Corrected Notice of Allowability is to clarify that the Applicant did not claim a foreign priority, as indicated by Examiner in Non Final Rejection mailed on 10/26/2021.
				EXAMINER'S AMENDMENT 
 	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization is given to charge for additional claims if needed.
 	Authorization for this Examiner's amendment was given to the Examiner in a telephone interview with Applicant's representative, Zhiming Deng, on 8/24/2022. 
 	The application has been amended as follows: 
IN THE CLAIMS
13. (Currently Amended) A network device, comprising:
a memory for storing computer programs;
a transceiver; and 
a processor; 
wherein the processor is configured to execute the computer programs to control the transceiver to send at least one handover command corresponding to a plurality of target network devices to a terminal device, wherein the at least one handover command corresponding to the plurality of target network devices comprises a first handover command, and the first handover command comprises configuration information of a first target network device among the plurality of target network devices, so that the terminal device starts a first access timer corresponding to the first target network device [[if]] in response to that the terminal device determines to establish a connection with the first target network device, wherein the terminal device establishes a connection with the first target network device according to the first access timer, and establishing, by the terminal device, the connection with the first target network device according to the first access timer comprises: in a case that the first access timer expires, if the terminal device does not successfully access the first target network device, maintaining, by the terminal device, a connection with a source network device.

14. (New) The method according to claim 1, further comprising:
performing, by the terminal device, channel quality monitoring for the first target network device; and
determining, by the terminal device, whether to switch to the first target network device according to a monitoring result of the channel quality.

15. (New) The method according to claim 14, wherein determining, by the terminal device, whether to switch to the first target network device according to the monitoring result of the channel quality, comprises:
in a case that the monitoring result of the channel quality for the first target network device meets a handover threshold, determining, by the terminal device, to switch to the first target network device.

16. (New) The terminal device according to claim 7, wherein the processor is further configured to:
perform channel quality monitoring for the first target network device; and
determine whether to switch to the first target network device according to a monitoring result of the channel quality.

17. (New) The terminal device according to claim 16, wherein the processor is further configured to:
in a case that the monitoring result of the channel quality for the first target network device meets a handover threshold, determine to switch to the first target network device.
Allowable Subject Matter
 	Claims 1, 2, 4, 7, 8, 10, and 13-17 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 7, and 13 are allowed in view of the claim amendments and accompanying remarks with respect to Claims 1 and 7, filed on 8/9/2022, and as incorporated into Claim 13.
 	Claims 2, 4, 8, 10, and 14-17 are allowed because they depend on claims 1, 7, and 13.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Suhail Khan/
Primary Examiner, Art Unit 2642